Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Brian Graham (Registration No. 67,387) on Oct.13, 2021.

	Please amend the claims as follows:

1.	(Currently Amended) A system comprising:
a first processing resource that includes a first network interface and is operable to:
receive a first set of data via the first network interface;
render a first image for display based on the first set of data;
that includes a second network interface and is operable to:
receive a second set of data via the second network interface;
render a second image for display based on the second set of data;
a switch coupled to the first processing resource and the second processing resource and operable to couple to a display, wherein the switch is operable to:
select an image from between the first image and the second image based on a quality of service (QoS) metric that is based on at least one of: a load measurement, a lag measurement, or a stability measurement of the first processing resource; and
provide the selected image to the display.

2.	(Original) The system of claim 1, wherein: 
the second processing resource is operable to:
determine a set of values for a set of local variables; 
render the second image based on the set of values; and
provide the set of values to the first processing resource; and
the first processing resource is operable to render the first image based on the set of values provided by the second processing resource.

3.	(Original) The system of claim 1, wherein the switch is operable to:
determine the load measurement of the first processing resource;
select a lag threshold based on the load measurement; 

compare the lag measurement to the lag threshold; and
select the image from between the first image and the second image based on the comparison of the lag measurement to the lag threshold.

4.	(Original) The system of claim 3, wherein the switch is operable to select the lag threshold based on the load measurement such that an increase in the load measurement corresponds to an increase in the lag threshold.

5.	(Original) The system of claim 3, wherein the switch is operable to determine the load measurement of the first processing resource by sending a ping to the first processing resource.

6.	(Original) The system of claim 3, wherein the switch is operable to determine the load measurement of the first processing resource by reading a register of the first processing resource.

7.	(Original) The system of claim 1, wherein the switch is operable to:
determine the stability measurement of the first processing resource;
compare the stability measurement to a stability threshold; and
select the image from between the first image and the second image based on the comparison of the stability measurement to the stability threshold.

the first network interface of the first processing resource and the second network interface of the second processing resource are both operable to couple to a network data source such that the network data source provides the first set of data to the first network interface of the first processing resource and provides the second network interface of the second set of data to the second processing resource.  

9.	(Currently Amended) The system of claim 8, wherein each of the first network interface of the first processing resource and the second network interface of the second processing resource is a respective controller area network (CAN) interface operable to couple to the network data source.

10.	(Original) The system of claim 1, wherein:
the first processing resource includes a graphics processing unit (GPU); and
the second processing resource does not include a GPU.

11.	(Original) The system of claim 1, wherein:
the first processing resource includes a primary core of a system on a chip; and
the second processing resource includes an auxiliary core of the system on a chip.

12.	(Original) The system of claim 1, wherein: 

the second processing resource is operable to execute a real-time operating system.

13.	(Original) A system on a chip (SoC), comprising:
a first processing resource that includes a primary core and a first controller area network interface and is operable to:
receive a first set of parameter data via the first controller area network interface; and
render a first image for display based on the first set of parameter data;
a second processing resource that includes an auxiliary core and a second controller area network interface and is operable to:
receive a second set of parameter data via the second controller area network interface; and
render a second image for display based on the second set of parameter data; and
a quality of service (QoS) switch coupled to the first processing resource and the second processing resource and operable to select between the first processing resource and the second processing resource for display.

14.	(Original) The SoC of claim 13, wherein: 
the second processing resource is operable to:

render the second image based on the set of values; and
provide the set of values to the first processing resource; and
the first processing resource is operable to render the first image based on the set of values provided by the second processing resource.

15.	(Original) The SoC of claim 13, wherein the QoS switch is operable to select between the first processing resource and the second processing resource for display based on at least one of a load measurement, a lag measurement, or a stability measurement of the first processing resource.

16.	(Original) The SoC of claim 13, wherein the QoS switch is operable to:
determine a load measurement of the first processing resource;
select a lag threshold based on the load measurement; 
determine a lag measurement of the first processing resource; 
compare the lag measurement to the lag threshold; and
select between the first processing resource and the second processing resource for display based on the comparison of the lag measurement to the lag threshold.

17.	(Original) The SoC of claim 16, wherein the QoS switch is operable to determine the load measurement of the first processing resource by sending a ping to the first processing resource.

18.	(Original) The SoC of claim 16, wherein the QoS switch is operable to determine the load measurement of the first processing resource by reading a register of the first processing resource.

19.	(Original) The SoC of claim 13, wherein the QoS switch is operable to:
determine a stability measurement of the first processing resource;
compare the stability measurement to a stability threshold; and
select between the first processing resource and the second processing resource for display based on the comparison of the stability measurement to the stability threshold.

20.	(Original) The SoC of claim 13, wherein:
the first processing resource includes a graphics processing unit (GPU); and
the second processing resource does not include a GPU.





REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 

a second processing resource that includes an auxiliary core and a second controller area network interface and is operable to:
receive a second set of parameter data via the second controller area network interface; and
render a second image for display based on the second set of parameter data; and
a quality of service (QoS) switch coupled to the first processing resource and the second processing resource and operable to select between the first processing resource and the second processing resource for display ”. These limitations, taken in context of the entire claims are allowable over prior art of record. 


The closest prior art made of record is considered pertinent to applicant's disclosure.

Wang et al. U.S. Patent Pub. No. 2018/0107519, GPU resource allocation Method and system.
Ringenberg et al. U.S. Patent Pub.2021/0344736, Measuring Quality-of-Experience (QoE) For Virtual Reality Streaming Content.


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N. NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on M-F 8AM-4:30 PM Mountain Standard Time.	

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas Taylor can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SARGON N NANO/Primary Examiner, Art Unit 2457